Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office Action is in responsive to amendment filed on 5/4/21. Claims 1-20 are pending.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Claims 1, 12 and 18 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battestilli et al. (US 2011/0261811 A1), hereinafter “Battestilli”  in view of Vacaro et al. (US 2018/0176294 A1), hereinafter “Vacaro”.

As to claim 1, Battestilli discloses a method (Battestilli, Abstract, Fig. 2) comprising: 
establishing a static rule to distribute a first flow to a first server and a second flow to a second server (Battestilli, i.e. static rules; ¶ [0052-0056]) Fig. 2, first arrow leaving item 202 (IP packet flow) being sent to item 208a (server)) to a first server (see Fig. 2, item 208a (server)) and a second flow (see Fig. 2, second arrow leaving item 202 (IP packet flow) being sent to item 208b (server)) to a second server (see Fig. 2, item 208b (server)); 
monitoring a first load on the first server and a second load on the second server (Battestilli, i.e. static rules; see Fig. 2, item 208a (server)) and a second load on the server (¶ [0057]); 
receiving a third flow to be distributed to the first server according to the static rule (Battestilli, see Fig. 2, third arrow leaving item 202 (IP packet flow)) to be distributed to the first server (see Fig. 2, item 208a (server)) according to the static rule (¶ [0024]); 
determining, via the monitoring, the first server is running at capacity (Battestilli, see Fig. 2, item 208a (server)) is running at capacity (¶ [0057]); 
establishing an exception to the static rule to yield an exception rule (Battestilli ¶ [0051]); 
distributing the third flow to the third server with capacity according to the exception rule (Battestilli, see Fig. 2, third arrow leaving item 202 (IP packet flow)) to a ¶ [0057]); and 
storing a flow table for the third flow at a switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule (The load balancing control engine 212 processes the load status 210 to determine if any of the servers 208a-n are being overutilized. If so, then the load balancing control engine 212 tells Ethernet switch 204 which of the servers 208a-n are overutilized and Ethernet switch 204 marks the status of the ports to these overutilized servers as "busy". Next, if Ethernet switch 204 receives a new flow which is to be sent to one of these "busy" ports (based on its load-distribution function) it instead sends it to the load-balancing control engine 212 for a load-balancing decision. The load-balancing control engine 212 uses the load status 210 information to pick a new server for this flow. Then the load-balancing control engine 212 informs Ethernet switch 204 (by inserting a specific rule based on the 5-tuple in Ethernet switch 204's TCAM) to re-direct the next packets of this flow (exception rule i.e. re-direct) to this newly picked server. When the next packets of this flow arrive at Ethernet switch 204, the re-direction rule in TCAM 206 is used to re-direct them to the server. Note that such specific TCAM rules based on the 5-tuple are not maintained during normal switch operations(not storing a static rule in  switch), in which the IP packet flow 202 is sent to the server to which it is addressed based on the load-distribution function of Ethernet switch 204) (Battestilli, (¶ [0024-0025, 0051]).
However, Battestilli doesn’t explicitly disclose establishing an exception to the static rule to yield an exception rule based on both the first server running at capacity .
In an analogous art, Vacaro discloses establishing an exception to the static rule to yield an exception rule based on both the first server running at capacity and one or more characteristics of the third flow being associated with a third server separate from the first server and second the second server (in situations where the second source device 215 is different from the first source device 210, the source address of the second network packet 214 may be different from that of the first network packet 204. In this situation, the general rules 216 may be applied to the second network packet 214 to determine its destination. If, in the example data flow 205, the modulus of the second network packet's source port is 1, 2, or 3, the intermediary network device 230 will forward the second network packet to, respectively, the second 250, third 260, or fourth server 270. If the modulus of the second network packet's source port is 0, the updated rule causes the intermediary network device 230 to forward the second network packet 214 to the load balancing device 280.The load balancing device 280 determines, based on the TCP_SYN flag of the second network packet 214 (i.e. plurality of flow i.e. third flow, that the second network packet 214 is the beginning of a new network flow and should be handled by a server other than the imbalanced server (i.e. first server imbalanced). The load balancing device 280 chooses a destination server for the second network packet 214, such as the second server 250, modifies the second network packet 214, or generates a new modified network packet 218, which specifies the chosen destination server and provides the modified network packet 218 to the intermediary network device 230. The intermediary network device 230 then forwards the modified network packet 218 to the chosen destination server which, in the example data flow 205, is the second server 250 (i.e. third server, different from the first or plurality of other servers, fig. 2A). In some implementations, the intermediary network device 230 may also generate a new rule based on the modified network packet, e.g., a rule causing subsequent network traffic belonging to the same network flow to be forwarded to the second server 250. This allows subsequent network packets of the same flow to be forwarded directly to the second server 250, rather than being provided to the load balancing device 280; The load balancing device 280 may determine which destination server is to receive network packets from new network flows in a variety of ways. In some implementations, the load balancing device 280 may be in communication with the network controller 220 and distribute new network flows in the manner in which the network controller specifies) (Vacaro, ¶ [0048-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Vacaro’s teachings into Battestilli teaching of establishing an exception to the static rule to yield an exception rule based on both the first server running at capacity and one or more characteristics of the third flow being associated with a third server separate from the first server and second the second server. This combination enables.

As to claim 2, Battestilli-Vacaro discloses the method of claim 1, further comprising: aging the third flow (Battestilli, ¶ [0054-0055]).

As to claim 3, Battestilli-Vacaro discloses the method of claim 1, further comprising: storing flow table entries at the switch for further exception rules to the static rule (Battestilli, ¶ [0024, 0051]). 

As to claim 4, Battestilli-Vacaro discloses the method of claim 1, wherein distribution of flows follows the exception rule before the static rule (Battestilli, ¶ [0024, 0051]).

As to claim 5, Battestilli-Vacaro discloses the method of claim 1, wherein the third server is determined to have sufficient capacity to receive and process the third flow (Battestilli, ¶ [0024, 0051, 0057]).

As to claim 6, Battestilli-Vacaro discloses the method of claim 1, wherein a selection of the third server from a plurality of servers is based at least in part on an analysis of one or more of the exception rule, the static rule, the first flow, the second flow, the third flow, the first server, the second server and the third server (The load-balancing is achieved via the redirection of new TCP flows when load skew occurs across the servers due to the load-distribution function of the switch. A Load Balancing Control Engine performs load-balancing by causing the switch to divert new TCP flows targeted to a busy server by the static switch load-distribution function to another less busy server. A busy server is one that does not meet a certain performance metric. For selected load-balanced flows, the switch is set to route packets directly to server ports, thus bypassing the switch load-distribution function. The Load Balancing Control Engine monitors the servers and, when a server exceeds a performance threshold, sets rules in the switch's TCAM to redirect selected flows (header 5-tuple) to an alternate, less busy server. This is done without impacting the sequence of services to which the packet would have been directed by other rules in the switch. Thus, the switch load-distribution function directs most of the data plane traffic. Only when a server becomes busy does the true load-balancing per-flow redirection occur via specific 5-tuple rules in TCAM. This provides for fine-grain, true load-balancing while keeping the size of the TCAM reasonable) (Battestilli, ¶ [0024, 0051, 0057]).

Claims 8-13 list all the same elements of claims 1-6, but in a system comprising: a processor; and a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations (Battestilli, ¶ [0024, 0051, 0057], fig. 2) to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 8-13.

Claims 15-20 list all the same elements of claims 1-6, but in a non-transitory computer-readable storage device storing instructions which, when executed by a processor, cause the processor to perform operations (Battestilli, ¶ [0024, 0051, 0057], fig. 2) to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-6 applies equally as well to claims 15-20.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battestilli et al. (US 2011/0261811 A1), hereinafter “Battestilli”  in view of Vacaro et al. (US 2018/0176294 A1), hereinafter “Vacaro” as applied above in further view of Anand et al. (US 2014/0369204 A1), hereinafter “Anand”.

As to claim 7, Battestilli-Vacaro discloses the method of claim 1, but does not explicitly disclose wherein a selection of the third server from a plurality of servers is made based at least in part on how much data is required to be stored in the flow table for the third flow for the third flow being distributed to the third server relative to other servers of the plurality of servers having capacity for distribution.
In an analogous art, Anand discloses wherein a selection of the third server from a plurality of servers is made based at least in part on how much data is required to be stored in the flow table for the third flow for the third flow being distributed to the third server relative to other servers of the plurality of servers having capacity for distribution (using weighted round robin scheduling in conjunction with table based server load balancing, weights can be changed for each blade server dynamically based on the load on each blade server. As the number of flows increases, however, the size of the table as well as the time it takes to search the table also increases. Also, the table search/lookup has to be performed for every incoming packet which may significantly increase processing overhead on the load balancer as the size of the table increases. With this approach, the load balancer may become more vulnerable to resource exhaustion (both cpu and memory resource exhaustion) in conditions of high traffic load; using weighted round robin scheduling in conjunction with table based server load balancing, weights can be changed for each blade server dynamically based on the load on each blade server. As the number of flows increases, however, the size of the table as well as the time it takes to search the table also increases. Also, the table search/lookup has to be performed for every incoming packet which may significantly increase processing overhead on the load balancer as the size of the table increases. With this approach, the load balancer may become more vulnerable to resource exhaustion (both cpu and memory resource exhaustion) in conditions of high traffic load) (Anand, ¶ [0036, 0066-0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Anand’s teachings into Battestilli- Vacaro teaching of wherein a selection of the third server from a plurality of servers is made based at least in part on how much data is required to be stored in the flow table for the third flow for the third flow being distributed to the third server relative to other servers of the plurality of servers having capacity for distribution. This combination enables server-side load balancing may introduce advantages such as scalability, increased performance, and/or increased availability.

Claim 14 list all the same elements of claim 7, but in a system comprising: a processor; and a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations (Battestilli, ¶ [0024, 0051, 0057], fig. 2) to carry out the steps of rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.

Response to Arguments

(A) Applicant argues "....  “storing a flow table for the third flow at a switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule.” The Examiner has not shown that the cited reference teaches the above-mentioned limitations. In particular and as indicated during the Interview, see Interview Summary, the cited reference does not appear to teach the above-mentioned limitations. Accordingly, Applicant respectfully requests the 35 U.S.C. § 102 rejection of independent claim 1 be withdrawn. ” (from remarks pages 9-10).
As to point (A), Examiner respectfully disagrees, in the manner of applicants specification, Battestilli discloses storing a flow table for the third flow at a switch in response to application of the exception rule to the third flow, wherein the switch refrains from storing a static rule flow table for the static rule (The load balancing control engine 212 processes the load status 210 to determine if any of the servers 208a-n are being overutilized. If so, then the load balancing control engine 212 tells Ethernet switch 204 which of the servers 208a-n are overutilized and Ethernet switch 204 marks the status of the ports to these overutilized servers as "busy". Next, if Ethernet switch 204 receives a new flow which is to be sent to one of these "busy" ports (based on its load-distribution function) it instead sends it to the load-balancing control engine 212 for a load-balancing decision. The load-balancing control engine 212 uses the load status 210 information to pick a new server for this flow. Then the load-balancing control engine 212 informs Ethernet switch 204 (by inserting a specific rule based on the 5-tuple in Ethernet switch 204's TCAM) to re-direct the next packets of this flow (exception rule i.e. re-direct) to this newly picked server. When the next packets of this flow arrive at Ethernet switch 204, the re-direction rule in TCAM 206 is used to re-direct them to the server. Note that such specific TCAM rules based on the 5-tuple are not maintained during normal switch operations(not storing a static rule in  switch), in which the IP packet flow 202 is sent to the server to which it is addressed based on the load-distribution function of Ethernet switch 204) (Battestilli, (¶ [0024-0025, 0051]).

(B) Applicant argues "....Claims 5-7, 12-14, and 19-20 are dependent on one of independent claims 1, 8, and 15 and should be allowable at least by virtue of their dependency on allowable independent claims and because they contain additional limitations. Therefore, the undersigned representative will not address the arguments with respect to these claims and reserves the right to address these arguments at a later time. Accordingly, Applicant respectfully requests the reconsideration and withdrawal of the 35 U.S.C. §§ 102 & 103 rejections of claims 5-7, 12-14, and 19-20.” (from remarks pages 9-10).
As to point (B), see Point (A).

Response to 102 rejections applicant’s amendments to the claim change the scope. Therefore, amended claims necessitated new ground(s) of rejections presented in this office action in view of Vacaro et al. (US 2018/0176294 A1), have been introduced to address amended. Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
a. Basavaraja et al. (US 2016/0182378 A1) – Discloses a method for load balancing in a software-define networking (SDN) system includes, upon receiving a packet, determining whether a matching entry for the packet in a server distribution table contains both a current and new server selection. If the matching entry contains both, it is determined whether there is a matching entry for the packet in a transient flow table, where the transient flow table maintains server selections when at least one of the plurality of servers is reconfigured. Upon determining that there is no matching entry for the packet in the transient flow table, the method determines whether the packet is a first packet of a traffic flow. If the packet is the first packet of a traffic flow, the packet is forwarded according to the new server selection of the matching entry in the server distribution table, and the transient flow table is updated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
6/1/21